Citation Nr: 1801928	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 30 percent for depression.

4.  Entitlement to an initial rating greater than 10 percent for hypertension.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to February 1996 and from February 2003 to January 2004.  He had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of PTSD.

3.  Throughout the period of appeal, the Veteran's depression has been manifest by symptoms such as nightmares, flashbacks, depression, and anxiety.

4.  Throughout the period of appeal, the Veteran required medication for control of hypertension, but diastolic readings during the initial rating period have not been predominantly 110 or more and systolic pressure readings during the initial rating period have not been predominantly 200 or more.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

2.  PTSD was not incurred during service.  38 U.S.C. §§ 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Throughout the period of appeal, the criteria for a rating higher than 30 percent for depression have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2017).

4.  Throughout the period of appeal, the criteria for a rating higher than 10 percent for hypertension have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the service connection claims, correspondence dated in January 2013 provided all necessary notification to the Veteran.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in April 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, In February 2017, VA sent the Veteran a letter requesting that he complete authorization forms for VA to obtain his treatment records from private medical providers.  In March 2017, the Veteran responded that all medical evidence was already of record.  In light of the communications with the Veteran, the treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Service Connection for Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service personnel records show that his military occupational specialty was 92A2L and 92A3O (Automated Logistical Specialist).

The August 1984 service enlistment audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:





HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
10
10
20
15

A September 1987 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
20
15
15
10

The Veteran indicated on a September 1987 Report of Medical History that he did not experience ear trouble or hearing loss.

A January 1988 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
0
10
LEFT
10
0
0
5
5

The audiogram report contains a notation that the Veteran was not routinely exposed to hazardous noise.

A July 1988 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:





HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
5
5
10
5

A June 1989 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
15
20
20
LEFT
30
10
10
15
20

A service audiogram report taken the next day shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
10
5
0
5
5

The December 1995 service separation audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
10
10
5
10
10

The Veteran indicated on a December 1995 Report of Medical History that he did not experience ear trouble or hearing loss.

A January 1997 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
5
0
15
5

The Veteran indicated on a January 1997 Report of Medical History that he did not experience ear trouble or hearing loss.

A December 2001 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
25
45
LEFT
15
5
10
15
25

The Veteran indicated on a December 2001 Report of Medical History that he did not experience ear trouble or hearing loss.

A March 2003 service audiogram report shows that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
25
20
10
20
25

The audiogram report contains a notation that the Veteran was routinely exposed to noise.

The Veteran indicated on a February 2007 Report of Medical History that he did not experience ear trouble or hearing loss.

A September 2012 letter from letter from N.A.O.V., M.D., shows that the Veteran had hearing problems secondary to noise exposure while on active duty.

On VA examination in June 2013, the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
25
35
LEFT
15
20
15
25
30

Speech discrimination scores using the Maryland CNC word list were 100 percent for the right ear and 100 percent for the left ear.  The examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of service.  The examiner noted that the Veteran had a 30 year military career, including active service and National Guard service.  The examiner stated that it was well documented in the medical literature that exposure to noise of high intensity and short duration, such as the military type, causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  The examiner acknowledged that no significant hearing loss was found on examination, but opined that the Veterans' shift in hearing thresholds was at least as likely as not caused by or a result of active service.

The Veteran filed his claim for service connection for hearing loss in 2012.  The Board appreciates that both N.A.O.V., M.D, and the June 2013 VA examiner stated that the Veteran had hearing loss.  However, the Board notes that none of the pure tone thresholds or speech recognition scores as recorded by any audiologist of record since the filing of the Veteran's claim meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2017).  Therefore, the Veteran does not have a bilateral hearing loss disability for VA benefits purposes.  Without a diagnosis of a current hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The level of hearing loss shown by the Veteran does not constitute a disability for VA purposes.  38 C.F.R. § 3.385 (2017).  

The Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability for VA purposes.  Therefore, the Veteran's claim for service connection for bilateral hearing loss disability.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for PTSD and Increased Rating for Depression

A November 2013 RO decision denied service connection for PTSD.  Service connection was granted for depressive disorder, not otherwise specified.  An initial 30 percent rating was assigned, effective December 7, 2012.  The Veteran disagreed with the denial of service connection for PTSD and with the initially assigned rating for depression.

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disability result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

VA outpatient records from 2012 through the present show generally that the Veteran has received ongoing treatment for depression.  GAF scores ranging from 60 to 65 have been assigned.

A September 2012 letter from letter from N.A.O.V., M.D., notes that the Veteran had sleep problems and nightmares.  The Veteran experienced flashbacks and anxiety.  He had episodes of irritability and mood changes.  The Veteran experienced anxiety when he was assigned to service on a boat, and he did not know how to swim.

On VA examination in June 2013, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  A diagnosis of depressive disorder, not otherwise specified, was given.  A GAF score of 65 was assigned.  The Veteran's level of occupational and social impairment with regard to all mental diagnoses was summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was married and lived with his spouse.  He described his relationship with his children as excellent.  He had differences with his wife due to their step-son.  The Veteran was self-employed in a family business.  The examiner noted that the Veteran had a depressed mood, and disturbances of motivation and mood.

At an April 2017 VA examination, the examiner diagnosed major depressive disorder.  The examiner specified that the Veteran did not have more than one mental disorder diagnosed.  The Veteran's level of occupational and social impairment with regard to all mental diagnoses was summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was married, and he lived with his spouse.  He had been employed since 1996.  There was no history of hospitalization or emotional crises.  The Veteran behaved properly during the examination.  He was appropriately dressed with adequate hygiene.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  The Veteran's thought process was coherent and logical.  There was no sign of delusions or hallucinations.  No obsessions, panic attacks, or suicidal ideas were present.  The Veteran had a broad and appropriate affect.  He was oriented to person, place, and time.  He was depressed and had anxiety.  Recent, remote, and immediate memory was preserved.  The examiner concluded that the Veteran's symptoms were not severe enough to interfere with his marital relations, parenting performance, daily activities, family responsibility, and social functioning.

Concerning the claim for service connection for PTSD, the evidence of record does not show that the Veteran has a confirmed diagnosis of PTSD since the time he filed his initial claim in 2012.  Both the June 2013 and April 2017 VA examiners determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  In assigning high probative value to the VA examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that either VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the two VA examiners' opinions to be of great probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Both the June 2013 and April 2017 VA compensation and pension examiners determined that one mental diagnosis was appropriate, depression.  That diagnosis of depression has been related to the Veteran's active duty service.  As noted previously, service connection was granted for depression; indeed, the proper disability rating to be assigned for the Veteran's depression will be discussed below.  Based on this record, depression appears to be the only psychiatric diagnosis for which service connection is appropriate.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran attempts to assert that he has service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD, a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

Turning to the service-connected depressive disorder, the Board finds that no rating higher than the presently assigned 30 percent is warranted at any time throughout the period of appeal.  The Board finds that the evidence of record does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  While the Veteran has experienced sleep impairment, irritability, tiredness, intrusive thoughts, flashbacks, and anger, the evidence does not show the level of reduced reliability that would warrant a rating higher than 30 percent.  While some memory and concentration impairment was shown, the evidence does not show that he retained only highly learned material or forgotten to complete tasks as the criteria for a 50 percent rating use as an example of the type of impairment that would warrant a higher rating.  The evidence does not show impaired abstract thinking or difficulty in establishing and maintaining effective social relationships.  Therefore, the Board finds that a rating in excess of 30 percent, is not warranted at any time during the appeal.

Because the evidence does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms, the Board finds that the preponderance of the evidence is against the assignment of a higher rating.

Increased Rating for Hypertension

A November 2013 RO decision established service connection for hypertension, and assigned an initial 10 percent rating, effective December 7, 2012.  The Veteran disagreed with the initially assigned rating.

The Veteran's service-connected hypertension disability is rated under the criteria of 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

A September 2012 letter from letter from N.A.O.V., M.D., shows that the Veteran was on medication due to hypertension.

A VA treatment record from December 2012 shows that the Veteran's blood pressure reading was 133/88.  

In January 2013, a blood pressure reading of 147/88 was recorded.

An April 2013 VA treatment record contains a blood pressure reading of 155/89.

On VA examination in June 2013, it was noted that the Veteran was prescribed Nifedipine.  He took medication daily.  His blood pressure readings were 172/109, 157/116, and 170/107.  The examiner opined that the Veteran's hypertension did not impact his ability to work.

In September 2013, a reading of 137/87 was recorded.

November 2013 treatment records contain a blood pressure reading of 136/90.

Blood pressure readings of 137/87 and 133/80 were noted in January 2014.

In February 2014, readings of 157/90, 135/92, 108/91, 124/91, 111/85, 132/74, 115/65, 112/71, 131/99, 116/90, 122/80, 166/97, 139/86, 115/74, and 107/66 were recorded.

In May 2014, blood pressure readings of 133/86, 124/90, and 161/109 were taken.

Readings of 129/87 and 146/90 were recorded in September 2014.

In December 2014, the Veteran's blood pressure was recorded to be 169/96.

In February 2015, readings of 136/98 and 174/108 were taken.

A reading of 157/95 was recorded in June 2015.

In March 2016, a blood pressure reading of 156/101 was recorded.

In August 2016, the Veteran's blood pressure was noted to be 155/88.

A reading of 176/102 was ten in October 2016.

In December 2016, a blood pressure reading of 125/90 was taken.  A February 2017 VA treatment record contains blood pressure readings of 150/100 and 143/104.  Other February 2017 records show readings of 143/83, and 150/107.

On VA examination in April 2017, the Veteran reported having uncontrolled blood pressure readings at home.  He had recently been prescribed a new anti-hypertensive medication.  He was taking Hydrochlorothizide/Lisinopril and Nifedipine daily.  The Veteran denied having hospital admissions or emergency room visits related to hypertension.  The Veteran reported having diastolic blood pressure between 100 to 108, multiple times weekly.  He stated that his systolics were mostly between 145 to 160.  The examiner recorded blood pressure readings of 158/105, 160/108, and 156/102 for an average of 158/105.  The examiner opined that the Veteran's hypertension did not impact his ability to work; the Veteran was able to obtain, perform, and secure a regular duty job without restrictions or limitations.  The examiner concluded that the Veteran's diastolics were predominantly between 100 to 108, and his systolics were predominantly between 145 to 160.

In view of the above, the Board finds that the Veteran's hypertension is properly assigned a 10 percent rating.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 110 or more.  In addition, as set forth above, he does not have systolic pressure readings predominantly 200 or more.  The Board acknowledges that there have been a couple of isolated diastolic pressure readings above 110, they have not been predominantly above 110 through the time of appeal.  Accordingly, the disability does not meet the criteria for a rating higher than 10 percent.

While the Veteran is competent to report that his disabilities are worse than currently rated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of the assigned rating, the medical findings show that he does not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  The evidence does not show that the Veteran's hypertension presented the sustained symptomatology required for a rating in excess of what has been assigned at any time during the appeal period.  As such, the Board finds that a compensable disability is not warranted. 

Other Considerations

In evaluating the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression and hypertension disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The record does not show that the Veteran has required frequent hospitalizations for depression or hypertension, or that they have resulted in marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an initial rating greater than 30 percent for depression is denied.

Entitlement to an initial rating greater than 10 percent for hypertension is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


